Madden, Judge,
delivered the opinion of the court:
This suit is based on Sections 4, 5, and 6 of the Act of June 10, 1922, 42 Stat. 625, 627, 628, as amended by the Act of May 31, 1924, 43 Stat. 250. Section 4 of the 1922 Act is as follows:
That the term “dependent” as used in the succeeding sections of this Act shall include at all tunes and in all places a lawful wife and unmarried children under twenty-one years of age. It shall also include the mother of the officer provided she is in fact dependent on him for her chief support.
The findings of fact show that the plaintiff’s mother has been, since her husband’s death on August 12, 1935, dependent upon him for her chief support. As to most of the period there is no question. As to the period from August 1935 to December 1936, the evidence is not as clear as it might be. The mother was with plaintiff’s sister in Omaha. The sister’s income was $100 a month. She lived in a house which plaintiff had helped her to purchase. He allotted her $50 a month out of his pay, $25 of which was to keep the house in repair and $25 to take care of their mother when she should visit the sister. During the mother’s protracted stay with the sister in 1935-1936, plaintiff sent to the mother “most of $600” out of his bank account, and “additional money I had scraped up.” After the mother came to live with plaintiff, she was almost entirely supported by him. Dependence, in its nature, tends to be a continuous thing. The expenses of people in such circumstances would not greatly vary, their incomes were fixed, and the definite evidence as to the greater portion of the period satisfies us as to the whole period. Plaintiff is entitled to recover.
Plaintiff may not recover full rental allowances for the period from August 13, 1935, to October 15, 1936, while he was occupying the bachelor quarters furnished him during that time. Byrne v. United States, 87 C. Cls. 241.
*483The claim is a continuing one and entry of judgment is therefore suspended pending receipt from the General Accounting Office of a report showing the amount due plaintiff in accordance with the opinion of the court.
It is so ordered.
Jones, Judge; Littleton, Judge; and Whaley, Chief Justice, concur.
Whitaker, Judge, took no part in the decision of this case.